Case: 21-2237    Document: 32     Page: 1   Filed: 10/17/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 TARRIE RUCKER, SR.,
                   Claimant-Appellant

                             v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                        2021-2237
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 20-5256, Judge Scott Laurer.
                 ______________________

                Decided: October 17, 2022
                 ______________________

     JOHN D. NILES, Carpenter Chartered, Topeka, KS, for
 claimant-appellant.

     GALINA I. FOMENKOVA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, PATRICIA M. MCCARTHY, LOREN MISHA
 PREHEIM; JULIE HONAN, Y. KEN LEE, Office of General
 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
Case: 21-2237    Document: 32      Page: 2    Filed: 10/17/2022




 2                                     RUCKER   v. MCDONOUGH



                   ______________________

     Before PROST, REYNA, and STOLL, Circuit Judges.
 PROST, Circuit Judge.
     Tarrie Rucker, Sr., appeals a decision of the U.S. Court
 of Appeals for Veterans Claims (“Veterans Court”) affirm-
 ing a Board of Veterans’ Appeals (“Board”) decision deny-
 ing him an earlier effective date for his service-connected
 depressive disorder. We affirm.
                         BACKGROUND
                               I
     Mr. Rucker served on active duty in the U.S. Army
 from January 1980 to March 1990. In August 2008,
 Mr. Rucker filed a claim with the Department of Veterans
 Affairs (“VA”) seeking service-connected compensation for,
 among other things, depression. In November 2009, a VA
 regional office (“RO”) denied his depression claim but de-
 ferred adjudicating a claim concerning a kidney condition.
 Then, in September 2010, the RO denied the previously de-
 ferred kidney-condition claim (along with a claim concern-
 ing lupus, which Mr. Rucker had filed after the November
 2009 RO decision).
      In October 2010, Mr. Rucker submitted to the VA (1) a
 Notice of Disagreement (“NOD”), stating that he “disa-
 gree[d] with the [VA’s] decision dated September 17, 2010,”
 and identifying the issue(s) in disagreement as “Lupus-
 Kindey [sic] condition,” J.A. 74, and (2) a letter that simi-
 larly expressed “disagreement on the decision” concerning
 the “claimed lupus kidney condition,” J.A. 71. Mr. Rucker’s
 October 2010 submission resulted in an April 2012 VA de-
 cision awarding service connection for his kidney condition.
     On May 8, 2013, Mr. Rucker filed another claim with
 the VA seeking service-connected compensation for a men-
 tal condition. In July 2017, the VA awarded service
Case: 21-2237     Document: 32      Page: 3   Filed: 10/17/2022




 RUCKER   v. MCDONOUGH                                       3



 connection for a depressive disorder. And, in a subsequent
 decision, the VA assigned an effective date of May 8, 2013,
 for the service-connected depressive disorder.
                               II
      Mr. Rucker appealed to the Board, seeking an effective
 date for his service-connected depressive disorder earlier
 than May 8, 2013. The Board denied an earlier effective
 date. It first cited the general rule that an effective date
 for a service-connection award can be no earlier than the
 date on which the VA received the corresponding claim.
 J.A. 14–15 (first citing 38 U.S.C. § 5110(a); and then citing
 38 C.F.R. § 3.400). The Board then found that, although
 Mr. Rucker filed a claim concerning depression as early as
 August 2008, the VA denied that claim in November
 2009—and that decision became final after Mr. Rucker
 failed to appeal it within a year. J.A. 17. Because “[o]nce
 an [RO] decision becomes final, the earliest effective date
 of service connection generally is the date of the application
 to reopen rather than the date of the initial claim,” the
 Board examined whether anything after the November
 2009 final decision but before his current effective date of
 May 8, 2013, could be construed as a claim for service con-
 nection. J.A. 17–18. The Board found nothing in that re-
 gard; rather, in the Board’s view, the May 8, 2013 claim
 supplying his current effective date was the next commu-
 nication that could “conceivably” be construed as a claim
 for his service-connected depressive disorder. See J.A. 18.
 The Board accordingly kept the effective date at May 8,
 2013.
     Mr. Rucker then appealed to the Veterans Court, argu-
 ing that the Board erred by failing to discuss whether his
 October 2010 submission was a timely NOD with the No-
 vember 2009 RO decision on the depression claim so as to
 preclude that decision’s finality and potentially support an
 earlier effective date. But the Veterans Court held that,
 even “if the Board erred by not providing a more robust
Case: 21-2237     Document: 32      Page: 4    Filed: 10/17/2022




 4                                      RUCKER   v. MCDONOUGH



 discussion or not addressing the October 2010 submission,”
 J.A. 3, any such error didn’t prejudice Mr. Rucker because,
 “as a matter of law,” the October 2010 submission “did not
 satisfy regulatory requirements for what constitutes [a]
 NOD,” J.A. 5.
     The Veterans Court observed that the relevant regula-
 tion required that a NOD identify “the specific determina-
 tions with which [the claimant] disagrees.” J.A. 3 (quoting
 38 C.F.R. § 20.201 (2010)). Yet, as the court noted, the Oc-
 tober 2010 submission did not specifically identify—or even
 suggest dissatisfaction or disagreement with—the Novem-
 ber 2009 RO decision. Instead, it “clearly identified the
 September 2010 [RO] decision”—the one that denied
 Mr. Rucker’s lupus and kidney-condition claims. J.A. 4
 (emphasis added). The court also cited the various in-
 stances where the October 2010 submission specifically
 identified the lupus and kidney-condition claims as the rel-
 evant issue(s) of disagreement. J.A. 4–5. And it further
 observed that the submission included medical information
 “that exclusively addressed lupus and kidney problems.”
 J.A. 5. Given the wording and context of the October 2010
 submission, the Veterans Court concluded that the submis-
 sion “could not support an earlier effective date” for
 Mr. Rucker’s depressive disorder. J.A. 5. Therefore, any
 Board error in not discussing it wasn’t prejudicial. J.A. 5.
     Mr. Rucker timely appealed the Veterans Court’s deci-
 sion to this court.
                          DISCUSSION
     This court has limited jurisdiction to review Veterans
 Court decisions. We “may not review (A) a challenge to a
 factual determination, or (B) a challenge to a law or regu-
 lation as applied to the facts of a particular case.” 38 U.S.C.
 § 7292(d)(2). This court does, however, have jurisdiction to
 “decide all relevant questions of law, including interpreting
 constitutional and statutory provisions.” Id. § 7292(d)(1).
Case: 21-2237    Document: 32      Page: 5    Filed: 10/17/2022




 RUCKER   v. MCDONOUGH                                      5



     The Veterans Court must “take due account of the rule
 of prejudicial error” in reviewing Board decisions.
 38 U.S.C. § 7261(b)(2). Mr. Rucker’s appeal to this court
 challenges only the legal standard the Veterans Court used
 to determine there was no prejudicial error here. We have
 jurisdiction to address his challenge to that legal standard.
 E.g., Slaughter v. McDonough, 29 F.4th 1351, 1355
 (Fed. Cir. 2022). But because he has not demonstrated
 that the Veterans Court used an incorrect legal standard,
 we affirm.
      Mr. Rucker argues that the Veterans Court applied an
 “erroneously restrictive standard” in determining there
 was no prejudicial error here. Appellant’s Br. 5. He main-
 tains that, instead of the Veterans Court asking simply
 whether the alleged Board error could have been prejudi-
 cial, the Veterans Court improperly took it upon itself to
 determine that correcting the alleged error would not have
 changed the Board’s decision in Mr. Rucker’s favor. See,
 e.g., Appellant’s Br. 24–25 (“But for the Board’s error, at a
 bare minimum it could have reached a result . . . other
 than denial. The Veterans Court exceeded its jurisdiction
 when reviewing not merely whether the Board could have
 reached that different result but, instead, whether in the
 Veterans Court’s own view of the law and facts the Board
 would have done so.” (emphasis in original)).
      Mr. Rucker is correct that showing prejudice does not
 require a claimant to establish that, but for the error, the
 result absolutely would have been different. See Slaugh-
 ter, 29 F.4th at 1355 (“[P]rejudice can be shown by demon-
 strating that the error affected or could have affected the
 outcome of the determination.” (emphasis added) (cleaned
 up) (quoting Simmons v. Wilkie, 30 Vet. App. 267, 279
 (2018), aff’d, 964 F.3d 1381 (Fed. Cir. 2020))); cf. Shinseki
 v. Sanders, 556 U.S. 396, 410–12 (2009) (observing that the
 burden of showing prejudice is not a “particularly onerous
 requirement” and identifying a potential factor for
Case: 21-2237    Document: 32      Page: 6    Filed: 10/17/2022




 6                                     RUCKER   v. MCDONOUGH



 consideration as “an estimation of the likelihood that the
 result would have been different” (emphasis added)).
     That said, the Veterans Court may affirm in the face of
 an error if “the entire record makes evident that the Board
 could not have reached any other decision.” Tadlock v.
 McDonough, 5 F.4th 1327, 1337 (Fed. Cir. 2021) (emphasis
 added); id. at 1336 (collecting cases and confirming the Vet-
 erans Court’s ability to affirm on a ground not considered
 by the VA or Board “if it is clear that the factual basis for
 such conclusion is not open to debate and the Board on re-
 mand could not have reached any other determination on
 that issue”).
     The Veterans Court did just that here. The October
 2010 submission was in the record, and it says what it says.
 The Veterans Court looked to its wording and context, com-
 pared it to the relevant regulation’s requirements, cited in-
 stances of the submission’s deficient specificity as to any
 disagreement with the November 2009 RO decision on
 Mr. Rucker’s depression claim, and ultimately concluded—
 “as a matter of law”—that it “did not satisfy regulatory re-
 quirements for what constitutes [a] NOD.” J.A. 4–5. In
 other words, the Veterans Court considered the October
 2010 submission’s status as a depression-claim NOD “not
 open to debate.” See Tadlock, 5 F.4th at 1336. Indeed, its
 conclusion makes that understanding clear: “[T]he submis-
 sion could not support an earlier effective date for
 [Mr. Rucker’s] depressive disorder.” J.A. 5 (emphasis
 added).
    Accordingly, we see no error in the legal standard the
 Veterans Court used for assessing prejudicial error.
                        CONCLUSION
    We have considered Mr. Rucker’s remaining argu-
 ments and find them unpersuasive. Because Mr. Rucker’s
 appeal to this court challenged only the legal standard the
 Veterans Court used to determine there was no prejudicial
Case: 21-2237    Document: 32      Page: 7   Filed: 10/17/2022




 RUCKER   v. MCDONOUGH                                     7



 error here, and because we see no error in that legal stand-
 ard, we affirm.
                         AFFIRMED
                           COSTS
 No costs.